Name: Commission Regulation (EEC) No 3866/86 of 18 December 1986 amending Regulation (EEC) No 574/86 laying down detailed rules for the application of the supplementary trade mechanism
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 86 Official Journal of the European Communities No L 359/33 COMMISSION REGULATION (EEC) No 3866/86 of 18 December 1986 amending Regulation (EEC) No 574/86 laying down detailed rules for the application of the supplementary trade mechanism Whereas experience has, however, shown the need to make a similar concession for products subject to an indi ­ cative ceiling for reasons of equal treatment ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (&gt;), as amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), and in particular Article 1 3 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975, on the common organization of the market in cereals (4), as last amended by Regulation (EEC) No 1579/86 (*), and in particular Articles 12 (2), 15 (5), 16 (6) and 24 thereof, and the corresponding provisions in the other Regulations on the common organization of the markets in agricultural products, Whereas Article 6 (4) of Commission Regulation (EEC) No 574/86 (6), as amended by Regulation (EEC) No 1 162/86 Q, provides that with regard to products subject to a guide quantity, traders may renounce their applica ­ tions where the quantities applied for have been reduced by the application of a single reducing coefficient ; Whereas no provision was made at that time for such a possibility for products subject to an indicative ceiling ; Article I The following subparagraph is hereby added to Article 6 (2) of Regulation (EEC) No 574/86 : 'When the Commission fixes a single coefficient for reducing the quantities in respect of which applica ­ tions for STM licences have been made, the provisions of the third and fourth subparagraphs of paragraph 4 shall apply.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the parties concerned, it shall apply to applications for licences submitted since 27 October 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986. p . 106 . (2) OJ No L 201 , 24. 7. 1986, p . 3 . (3) OJ No L 367, 31 . 12. 1985, p. 7 . (4) OJ No L 281 , 1 . 11 . 1975, p. 1 . (j OJ No L 139, 24 . 5 . 1986, p. 29 . (6) OJ No L 57, 1 . 3 . 1986, p. 1 . O OJ No L 106 , 23 . 4 . 1986, p. 6 .